Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Ms. Mayim Wiens, on Mar. 12, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 103, 104, 105, 113, 115 and 121 have been amended as shown below.  Claims 106-109, drawn to non-elected inventions, have been canceled as shown below.  Claims 1-102, 111-114 and 116-120 remain as shown in the claim set filed on Mar. 8, 2021.  Of these claims, claims 1-102 have been canceled.   

103.  (currently amended) A synthetic composition, comprising an agricultural plant element heterologously associated with an isolated complex endophyte, wherein said isolated complex endophyte comprises a host fungus comprising an endogenous endofungal bacterial endophyte living inside the host fungal hyphae, wherein [[and]] the complex endophyte is capable of providing a trait of agronomic importance to said plant element, wherein said trait of agronomic importance is selected from the group consisting of: germination rate, emergence rate, shoot biomass, root biomass, seedling root length, seedling shoot length, seedling mass, root surface area, and yield, and wherein 




of the genus Pestalotiopsis and the bacterial endophyte is of the genus Luteibacter


104.  (currently amended) The synthetic composition of claim 103, wherein the host fungus comprises an ITS nucleic acid sequence at least 95% identical to SEQ ID NO:327

105.  (currently amended) The synthetic composition of claim 103, wherein the endogenous endofungal bacterial endophyte comprises a 16S nucleic acid sequence at least 95% identical to SEQ ID NO:239 or 241

106 – 109.  (canceled)    

115.  (currently amended) A method of improving a trait of agronomic importance in an agricultural plant, comprising growing said agricultural plant from the synthetic composition of claim 103, wherein the complex endophyte provides the trait of agronomic importance to the agricultural plant 








121.  (currently amended) A method for preparing the [[a]] synthetic composition of claim 103, comprising associating a surface of a plurality of plant elements with a formulation comprising an isolated complex endophyte that is heterologous to the agricultural plant element, wherein the isolated complex endophyte comprises a host fungus of the genus Pestalotiopsis comprising
an endogenous endofungal bacterial endophyte of the genus Luteibacter living inside the host fungal hyphae, wherein the complex endophyte [[and]] is present in the formulation in an amount capable of providing a trait of agronomic importance 








The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite clear and definite claim language.  See pp. 4-6 of the Office action of Sep. 10, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-03-12